Your Excellency, Mr. Volkan Bozkir, I congratulate you on Turkey’s election to preside over this historic 75th Session of the United Nations General Assembly. I pledge Barbados’ full support during your presidency. We are confident that the work of the General Assembly will be facilitated, Mr. President, by your steadfast dedication and competent leadership.
I also wish to express my appreciation to your predecessor, H.E. Mr. Tijjani Muhammad-Bande of Nigeria, for his excellent stewardship of the 74th Session, and his wise guidance in adapting the Secretariat and Member States to the world of virtual diplomacy to advance the Organization’s work in the midst of the COVID-19 pandemic.
At this critical juncture in its history, Mr. President, when the United Nations should be celebrating its 75th Anniversary, the world is consumed by many complex challenges. Challenges that arise from a world in crisis, and a world with no global leadership.
A world that appears to have lost its moral compass.
Globally, we are witnessing an increased focus on systemic racial injustices, economic and social inequities, transnational crime, terrorism, human trafficking, increased human displacement, rising autocracies, violence against women and the climate crisis, to name but a few.
Geopolitical tensions are increasing as some countries, displaying an alarming preference for unilateral action, are dominating and marginalising others. Multilateralism, one of the philosophical underpinnings on which this very organisation was founded in 1945, is under serious threat.
Power imbalances are causing the world to lose its equilibrium.
Notwithstanding, Barbados continues to hold in highest regard the fundamental precepts of international community and collective action.
The imbalance of which I spoke earlier Mr. President is also evident when you look at how some States are being treated with respect to their debt management.
The refusal of those who have it in their power to help revive our economies — whether it be by moratoria or refinancing, or even access to concessional loans and grants — is causing us greater economic hardship.
Small island developing states, many of which are in the Caribbean and Pacific, labour under onerous debt burdens. Our African brothers share a similar fate. Sadly, for many of us, this remains our post-Independence legacy.
When Barbados joined the United Nations, it was our intention to be craftsmen of our fate and plan trajectories for our post-colonial development. Instead, we now find ourselves ensnared in the false per capita-based construct of so-called “middle income countries”. An assessment which bears little resemblance to our everyday existence. An assessment which prohibits our access to concessional loans or financing in adequate amounts, thereby stymieing our development.
Is not now the time for debt forgiveness? Is it not now the time for the creation of innovative economic instruments to reverse the widening gap of inequality?
Another instance of one-sidedness is in the global financial system where organisations of limited membership engage in universal “blacklisting”, and correspondent banking relationships are unilaterally withdrawn. Our small countries are blacklisted for daring to exert their sovereign right to create their own taxation systems and are forced to compete under rules that we have had no voice in setting.
This arbitrariness in engagement with countries like Barbados must cease. It is done without out knowledge and involvement. It is contrary to the laws of natural justice. These combined factors are pushing our countries back into a state of postcolonial penury.
Mr, President, nothing more starkly exemplifies this imbalance of power like climate change. Severe weather events are occurring across the globe and are making our climate mitigation and adaptation efforts even more urgent. As small island developing states, we are struggling to stay afloat literally and figuratively. Just think about what is happening to The Maldives.
In Barbados we have lost over 60 per cent of our coral reefs along with the rich abundance and diversity of species that the reef ecosystems support. In response, my government has launched an ambitious programme called Roofs to Reefs to save the remaining reefs and hopefully use modern exciting new technologies and the creation of new marine protected areas to rehabilitate damaged reefs.
What is ironic is that some countries represented here today provide advice on how Small Island Developing States can increase their resilience, and then take decisions in other areas that can significantly undermine those efforts. It is no secret that the greatest contributors to the climate crisis do not bear the consequences proportionally, and consequently they are not incentivized to decrease their greenhouse gas emissions.
Barbados, for its part, is not postponing its climate ambition. We will not be deterred! Barbados will be fossil-fuel free by 2030.
The United Nations must take greater steps to strengthen and revitalize the climate agenda. The challenges of sustainable development and creating resilience to climate change will assume even greater importance for our deliberations and negotiations. The UN will, of necessity, have to thread the needle carefully on these issues, some of which are of an existential nature for our countries.
I take this opportunity to express Barbados’ appreciation to the host of COP- 26, the United Kingdom, for doubling its contribution to the Green Climate Fund to £1.44 billion. We are of the view that the need for adequate climate finance in the midst of the COVID-19 pandemic cannot be overstated.
Mr. President, yet another reality that confronts us now is that once again the world is on the brink of devastation, This time at the hands of a pervasive new enemy, the COVID-19 pandemic.
This novel coronavirus has stripped us bare!
It has manifested into a “perfect storm” that has undoubtedly derailed what limited progress we were positioning ourselves to make in implementing the 2030 Agenda, and has jeopardised our ability to meet the Sustainable Development Goals within the agreed timeframe. Above all, it has exacted a horrific toll on millions of families worldwide and has already taken close to a million lives.
That is why, Mr. President, Barbados unequivocally supports the Secretary- General’s call in his recently issued Policy Brief on Debt and COVID-19 that the international financial institutions, the multilateral development banks and the UN should provide debt relief. Equally, we support the calls by ECLAC for the use of a vulnerability index through which issues of debt can be addressed and access to capital determined.
We also eagerly look forward to the results of the upcoming High-Level Event on Financing for Sustainable Development in the COVID-19 Era and Beyond where Member States will be presented with to address areas ranging from Illicit Financial Flows to Sustainable Recovery and the crushing debt burden faced by Small Island Developing States.
We are resolute in our view that debt relief and support measures, or additional financing, cannot be bound to any conditionality.
Barbados is also supportive of the UN’s Economic Commission for Africa in its call for the creation of a special purpose lending vehicle, the Liquidity and Sustainability Facility, to support African, American and Caribbean countries in advancing sustainable development initiatives and, more immediately, facilitating access to liquidity, lending and investment. In terms of the current COVID-19 crisis, such a facility could significantly lower borrowing costs, support financial sustainability, and help countries access markets for needed bridge financing and liability management.
Mr. President, Barbados’ recovery from the economic and social impacts of the COVID-19 pandemic will be slow and painful. Resuscitating our economy has been a balancing act between reopening for tourism-related services and air travel, and ensuring that our population remains safe. Given the importance of the global tourism industry, we are of the firm view that workers in these sectors should be prioritised among those frontline workers earmarked to receive approved vaccinations. This would put hundreds of millions of people back to work and stimulate the largest global economic driver,
Barbados and the Caribbean community owe a great debt of gratitude to Director General Dr. Tedros Ghebreyesus and the World Health Organization for their support and solidarity in ensuring our access to stocks of tests and equipment needed to combat COVID-19. Barbados is also grateful for the assistance received from many other countries, allies, partners and agencies around the world which enabled us to manage and control the spread of the virus.
The United Nations must continue to play a key role in the global response to the pandemic to help its Members in their recovery and to assist them to build back better and greener — better economies, better societies, better conditions for the upliftment of the poor and marginalized,
Permit me, Mr. President, to mention of a few other issues of key importance to Barbados.
It is widely recognised that chronic non-communicable diseases are a global problem and constitute the largest cause of morbidity and mortality in the world. We therefore call on the United through its Inter-Agency Task Force on the Prevention and Control of NCDs, and on the World Health Organisation, to develop a health strategy aimed at treating these NCDs as part of a comprehensive development plan. I take this opportunity to point out the nexus between NCDs as both predisposing and exacerbating factors for COVID-19. This linkage makes the management of the NCDs all the more critical.
Mr. President, Barbados calls once again for an end to the Economic and Trade Embargo imposed on Cuba, our sister Caribbean nation. Deep bonds of friendship and family link our two countries, and I wish to place on record Barbados’ deep gratitude to the Government and people of Cuba for their invaluable assistance rendered through the provision of much-needed healthcare workers to help us respond to COVID-19.
With respect to Venezuela, Barbados continues to call for sustainable, legitimate and peaceful stability in this important regional partner. In this regard, we look forward to the holding of inclusive elections.
I am pleased to advise, Mr. President, that from April 25th to 30th 2021, Barbados will be the first Small Island Developing State to host the UNCTAD quadrennial meeting. We eagerly await the opportunity to welcome the world to our shores.
The UNCTAD 15 theme From Inequality and Vulnerability to Prosperity for All will facilitate the discussion of a wide range of issues, including the impact of COVID-19 not just on trade and development, but also on our ability to attain the SDGs and Agenda 2030. We will also focus on the future of the multilateral trading system, the measurement of vulnerability, the management of debt, and the structural transformation of developing countries.
Mr. President, let me emphasize that Barbados is clear in its conviction that after seventy-five years the United Nations remains the pre-eminent organisation to respond to the global challenges before us, and to support the international community in the task of rebuilding our societies and economies in an inclusive and sustainable manner.
However, the organization must become nimble and focus more on people, more on delivery and less on bureaucracy. Barbados fully supports Secretary- General Guterres in his repeated calls for a New Global Deal. This New Global Deal must make the United Nations relevant not only to its founding members, but also to countries like Barbados which joined the organisation well after.
Mr. President, now is the time for leaders to foster unity and solidarity. Now is the time for us to display global moral leadership to promote international cooperation and collective action.
I am obliged to you.